Case 3:18-cr-00465-MMC Document 69-4 Filed 09/25/19 Page 1 of 3




                  EXHIBIT C
9/24/2019              Case 3:18-cr-00465-MMC   Document 69-4
                                           香港 ─ 知識產權貿易中心        Filed
                                                          Hong Kong     09/25/19
                                                                    - The              Page 2 of 3
                                                                          IP Trading Hub




                                                                                                                     ENG 繁 簡          SITEMAP




               Home > Why Hong Kong? > Sound legal framework



                  Why Hong Kong?                                                                                   PREV         NEXT




                     Introduction
                                                      Sound legal framework
                     Sound legal framework
                                                      Hong Kong has a well-established legal system based upon the rule of law and
                     Robust IP protection             the independence of judiciary. Being the only common law jurisdiction in China,
                                                      Hong Kong has a sophisticated system of law making, legal protection and
                     Sound financial regime           legal enforcement.

                     Good IP support                  Hong Kong has a strong commercial and property law encompassing all
                     services
                                                      aspects of IP protection, contract law, companies, finance, and competition
                     Dispute resolution               regulation, in a manner that is familiar to those involved in international
                     centre                           commercial transactions generally, and IP transactions in particular.

                     Gateway to China and             Hong Kong also has a reputable judiciary responsible for the administration of
                     Asia                             justice. It has established a sophisticated court system consisting of the courts
                                                      of first instance, and appellate courts, with jurisdictions to hear and deal with all
                     R&D capabilities
                                                      types of legal disputes.
                     Good support to
                     incubated companies              Judges are independent of the executive branch, as well as independent of the
                                                      legislative branch of Government, and are usually drawn from the experienced
                                                      legal practitioners with good standing, particularly from the barristers branch of
                                                      the legal profession, as well as overseas judges.

                                                      The highest local court is the Court of Final Appeal. Its system of permanent
                                                      and non-permanent judges enable judges of the Court of Final Appeal to be
                                                      drawn from experienced judges, retired or serving, in Hong Kong or other
                                                      common law jurisdictions. The judiciary of Hong Kong enjoys a high reputation
                                                      of its quality.




https://www.ip.gov.hk/en/sound-legal-framework.html                                                                                             1/2
9/24/2019              Case 3:18-cr-00465-MMC   Document 69-4
                                           香港 ─ 知識產權貿易中心        Filed
                                                          Hong Kong     09/25/19
                                                                    - The              Page 3 of 3
                                                                          IP Trading Hub


                                                         Under the Basic Law, Hong Kong enjoys a high degree of autonomy in
                                                         external affairs. It may on its own, using the name "Hong Kong, China",
                                                         maintain and develop relations and conclude and implement agreements
                                                         with foreign states and regions and relevant international organisations in
                                                         the appropriate fields, including the economic, trade, financial and
                                                         monetary, shipping, communications, tourism, cultural and sports fields.
                                                         Using the name “Hong Kong, China”, Hong Kong also participates on its
                                                         own as a full member in international organisations and conferences not
                                                         limited to states, e.g. the World Trade Organization, the World Customs
                                                         Organization, the Asia-Pacific Economic Cooperation, etc.

                                                         As part of the delegation of the People’s Republic of China, representatives
                                                         of the Government of the Hong Kong SAR participate in activities of the
                                                         Hague Conference on Private International Law, as well as of other
                                                         international organisations and conferences limited to states, such as the
                                                         International Monetary Fund and the World Intellectual Property
                                                         Organization.




            Links to government bureaux and departments

            Commerce and Economic Development Bureau |          Intellectual Property Department |    Innovation and Technology Bureau |

            Innovation and Technology Commission |       Trade and Industry Department |     CreateHK |     InvestHK |

            Companies Registry |    Copyright Tribunal |    Judiciary |   Customs and Excise Department |       GovHK |



                                                                                                          Last revision date: 29.07.2019
                2016 © Intellectual Property Department

                Important Notice    |   Privacy Notice




https://www.ip.gov.hk/en/sound-legal-framework.html                                                                                        2/2
